United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1010
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Benjamin J. Henderson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 17, 2015
                           Filed: November 20, 2015
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Benjamin Henderson directly appeals after he pled guilty to being a felon in
possession of a firearm and the district court1 sentenced him to 30 months in prison.

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the district court erred by applying a sentencing
enhancement under U.S.S.G. § 3A1.2(c)(1). Henderson has filed a motion in which
he seeks dismissal of this criminal case based upon a variety of legal theories and
claims, including ineffective assistance of counsel.

      Upon careful review, we conclude that counsel’s argument lacks merit. See
United States v. Olson, 646 F.3d 569, 572-74 & n.3 (8th Cir. 2011) (setting forth
standards of review and discussing applicability of § 3A1.2(c)(1) enhancement).
Furthermore, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm. We also deny Henderson’s motion.2
                      ______________________________




      2
        We note that Henderson may pursue his ineffective-assistance claim in
collateral proceedings. See United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006).

                                        -2-